Citation Nr: 1325684	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Pittsburgh, Philadelphia Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that in her January 2010 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a September 2010 statement, the Veteran withdrew her hearing request and asked that her claim be considered based on the evidence already of record.  The Board, therefore, consideres her hearing request withdrawn and will continue with the matter on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's issue on appeal can be decided.  

The Board notes that the Veteran was afforded a VA examination in October 2007, at which time the Veteran reported that she was employed part time as a cashier at Walgreens and that she worked, on average, 30 to 40 hours per week.  The examiner noted that while she was employed, the Veteran was only able to work in a fairly low-level job and was not able to work full time.  The examiner opined that the Veteran's paranoid schizophrenia was therefore impairing her ability to work, but did not render her unemployable.  The Board notes that as the Veteran was able to work 30 to 40 hours per week, at the time of her VA examination in October 2007, she appears to have been substantially employed, even if her employment was noted to be at a "fairly low level."

VA treatment notes of record indicate that the October 2007 VA examination no longer presents an accurate depiction of the functional impairment caused by the Veteran's service-connected paranoid schizophrenia.  In this regard, the Board observes that a February 2008 VA treatment record reflects that the Veteran was unemployed.  This treatment record contains no information as to the cause of the Veteran's unemployment, but a prior January 2008 treatment record noted that the Veteran was still employed at Walgreens.  A March 2008 VA mental health treatment record notes that the Veteran reported she lost her job at Walgreens in February 2008, but does not note the cause.  Subsequent VA treatment records continue to reflect that the Veteran is unemployed.  

As the evidence of record indicates that the Veteran is now unemployed, the Board finds that a new VA examination is warranted to determine the functional impairment caused by the Veteran's service-connected paranoid schizophrenia.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination of her service-connected paranoid schizophrenia.  The examiner should note any impairment caused by the Veteran's paranoid schizophrenia, including a full description of the effects of her disability upon her ordinary activities, if any.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

The VA examiner is asked to render an opinion as to the functional impairment caused by the Veteran's service connected paranoid schizophrenia.  The examiner should provide this opinion considering the Veteran's education and occupational experience, but irrespective of age and any nonservice-connected disabilities.

The complete rationale for all opinions expressed must be provided.  

2. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

